Filed 5/24/18

                           CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                    DIVISION ONE

                               STATE OF CALIFORNIA



THE PEOPLE,                                   D072319

        Plaintiff and Respondent,

        v.                                    (Super. Ct. No. SCD202626)

ISRAEL SOTO,

        Defendant and Appellant.




        APPEAL from an order of the Superior Court of San Diego County,

David J. Danielsen, Judge. Affirmed.

        Theresa Osterman Stevenson, under appointment by the Court of Appeal, for

Defendant and Appellant.

        Xavier Becerra, Attorney General, and Adrian R. Contreras, Deputy Attorney

General, for Plaintiff and Respondent.
       Israel Soto appeals an order denying his petition to reduce to a misdemeanor his

felony conviction for theft from an elder. (Pen. Code, § 368, subd. (d).)1 He sought

relief under section 1170.18, the Safe Neighborhoods and Schools Act, which was

enacted by California voters in November 2014 pursuant to Proposition 47. The trial

court denied Soto's petition on the basis that his conviction was categorically ineligible

for relief. Appointed appellate counsel filed a brief pursuant to Anders v. California

(1967) 386 U.S. 738 (Anders) and People v. Wende (1979) 25 Cal. 3d 436 (Wende), and

Soto filed a supplemental brief on his own behalf.

       We asked for supplemental briefing on whether Soto's conviction under section

368, subdivision (d) was eligible for reclassification under Proposition 47 following

People v. Page (2017) 3 Cal.5th 1175 (Page). Having reviewed the submissions, we

conclude Soto is ineligible for relief and affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In 2006, Soto helped his grandmother change her telephone service provider.

While talking to the operator, he memorized her birthdate and social security number. He

later impersonated his grandmother to obtain a new credit card on her account in his




1      Further statutory references are to the Penal Code.
                                              2
name and used it to make unauthorized retail purchases.2 Soto was charged with theft

from an elder of a value exceeding $400 (§ 368, former subd. (d), added by Stats. 2004,

ch. 893, § 1) and using the personal identification of another (§ 530.5, subd. (a)).

       In December 2006, Soto pled guilty to section 368, subdivision (d) and the People

dismissed the remaining charge. Pursuant to the terms of his plea agreement, Soto's

conviction was to be reduced to a misdemeanor once he paid full restitution. At

sentencing, the court suspended imposition of the sentence and placed Soto on probation

for three years, subject to certain terms and conditions. It entered a "no contact" order

preventing further contact with the victim and ordered Soto to pay $1,822.05 in victim

restitution. It also imposed a $200 restitution fine and a $200 probation revocation fine,

stayed unless probation was revoked. (§§ 1202.4, subd. (b), 1202.44.)

       Soto filed a pro per petition in April 2017 seeking reclassification of his offense to

a misdemeanor (§ 1170.18, subd. (f)). His handwritten argument section was three

sentences long and stated simply that Proposition 47 converted felonies to misdemeanors.

The court denied the petition, deeming the underlying conviction under section 368,

subdivision (d) categorically ineligible for reclassification under section 1170.18.




2       We draw this background information from the probation report. A probation
report "ordinarily is not part of the record of conviction." (People v. Oehmigen (2014)
232 Cal. App. 4th 1, 5.) But eligibility under Proposition 47 may properly "turn on facts
that are not established by either the uncontested petition or the record of conviction"
(People v. Romanowski (2017) 2 Cal.5th 903, 916 (Romanowski).) Courts are not limited
to the record of conviction to determine Proposition 47 eligibility. (People v. Johnson
(2016) 1 Cal.App.5th 953, 966−968.)
                                              3
       Appointed appellate counsel filed a brief summarizing the facts and proceedings

before the trial court. Counsel presented no argument for reversal but asked this court to

review the entire record for error in accordance with Wende, supra, 25 Cal. 3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified the following issue that might

arguably support the appeal: "whether the court erred as a matter of law in finding

appellant's conviction for violating Penal Code section 368, subdivision (d), was

ineligible for Proposition 47 relief, and if so, whether the record supported a finding that

his conviction met the $950 or less statutory threshold."

       Soto filed a supplemental brief, in which he claimed he spent only $822.05 on his

grandmother's credit card, not $1,822.05, and asked us to review the purchases allegedly

made. He also argued that his family would be willing to write a letter "to cancel" the

civil judgment of "1,822.05 dollars."

       We asked counsel to submit supplemental briefs on the following issues: "(1) Is

Soto's conviction for theft from an elder under Penal Code section 368 eligible for

resentencing under Penal Code section 1170.18? (Compare People v. Bush (2016) 245
Cal. App. 4th 992, 1001–1005 with People v. Page (2017) 3 Cal.5th 1175.) (2) If the

conviction is eligible, did Soto's petition include sufficient 'allegations, testimony, or

record references' for the trial court to determine his eligibility for resentencing under

Penal Code section 1170.18; if the present petition is insufficient, is Soto 'entitled to an

opportunity to file a new petition meeting the statutory requirements'? (See Page, supra,

3 Cal.5th at p. 1189.)"



                                               4
       Soto's appellate counsel filed a letter brief arguing that Page, supra, 3 Cal.5th

1175 requires reversal; the People filed a brief taking the contrary view.

                                       DISCUSSION

1.     The Parties Agree That Soto's Petition Was Deficient

       "A defendant seeking resentencing under section 1170.18 bears the burden of

establishing his or her eligibility, including by providing in the petition a statement of

personally known facts necessary to eligibility." (Page, supra, 3 Cal.5th at p. 1188.)

Defense counsel concedes that Soto's petition was devoid of allegations, testimony, or

record references from which the trial court could determine whether Soto was convicted

of theft of a value $950 or less. (Id. at p. 1189.) This information was also not apparent

from the record. During the plea soliloquy, Soto admitted he obtained property "of a

value over $400" or "exceeding $400." The trial court ordered victim restitution of

$1,822.05 but never made a finding as to the value of property taken. Although Soto

claims on appeal he only spent $822.05, he never made argument or presented relevant

evidence to the trial court. Because Soto did not meet his burden of proof to establish his

eligibility for Proposition 47 relief, his petition was properly denied. (Ibid.)

       The real question presented by this appeal is whether we should affirm the order

denying Soto's petition to reduce his offense to a misdemeanor with or without prejudice.

Page affirmed the denial of a petition without prejudice because "the proper allocation of

the burden of proof and the facts necessary to resentencing on a Vehicle Code section

10851 conviction were not set out expressly in the text of Proposition 47," and "neither

had yet been judicially articulated when defendant submitted his petition for recall."

                                              5
(Page, supra, 3 Cal.5th at p. 1189.) It concluded the defendant was "entitled to an

opportunity to file a new petition meeting the statutory requirements" and explained that

"[s]uch a petition should allege and, where possible, provide evidence of facts necessary

to establish eligibility for resentencing under section 1170.18." (Ibid.)

       The People seek affirmance with prejudice because Soto filed his petition after

Romanowski established that he bore the burden of proof. (Romanowski, supra, 2 Cal.5th

at p. 916.) We do not address that argument. Because Soto's conviction under section

368, subdivision (d) is ineligible for reclassification, he is not entitled to file a new

petition, and we affirm the order denying his petition with prejudice.

2.     A Conviction Under Section 368, Subdivision (d) Is Ineligible for Reclassification
       Via Section 490.2, Subdivision (a)

       "Approved by the voters in 2014, Proposition 47 (the 'Safe Neighborhoods and

Schools Act') reduced the punishment for certain theft- and drug-related offenses, making

them punishable as misdemeanors rather than felonies. To that end, Proposition 47

amended or added several statutory provisions, including new . . . section 490.2, which

provides that 'obtaining any property by theft' is petty theft and is to be punished as a

misdemeanor if the value of the property taken is $950 or less." (Page, supra, 3 Cal.5th

at p. 1179.)

       A separate provision of Proposition 47, codified at section 1170.18, describes

petitioning procedures. (Page, supra, 3 Cal.5th at p. 1179.) As is relevant here, eligible

defendants who have already completed a felony sentence may petition to reclassify their

convictions as misdemeanors if they "would have been guilty of a misdemeanor under


                                               6
this act had this act been in effect at the time of the offense." (§ 1170.18, subd. (f).) At

issue is whether Proposition 47 applies to a conviction under section 368, subdivision (d).

This presents a pure question of law, subject to de novo review. (People v. Bush (2016)

245 Cal. App. 4th 992, 1003 (Bush).)

       At the time of Soto's plea, section 368, subdivision (d) read:

          "Any person who is not a caretaker who violates any provision of
          law proscribing theft, embezzlement, forgery, or fraud, or who
          violates Section 530.5 proscribing identity theft, with respect to the
          property or personal identifying information of an elder or a
          dependent adult, and who knows or reasonably should know that the
          victim is an elder or a dependent adult, is punishable by
          imprisonment in a county jail not exceeding one year, or in the state
          prison for two, three, or four years, when the moneys, labor, goods,
          services, or real or personal property taken or obtained is of a value
          exceeding four hundred dollars ($400); and by a fine not exceeding
          one thousand dollars ($1,000), by imprisonment in a county jail not
          exceeding one year, or by both that fine and imprisonment, when the
          moneys, labor, goods, services, or real or personal property taken or
          obtained is of a value not exceeding four hundred dollars ($400)."

(§ 368, former subd. (d), added by Stats. 2004, ch. 893, § 1.) The statute has been

amended over the years. In 2010, the Legislature increased the dollar threshold from

$400 to $950. (Id. added by Stats. 2009–2010, 3d Ex. Sess., ch. 28 § 9.) Since January

2012, it is a wobbler if the value taken or obtained exceeds $950 and a misdemeanor if it

does not. (Id. added by Stats. 2011, ch. 366, § 1.5.) Proposition 47 did not amend

section 368, subdivision (d).

       Bush, supra, 245 Cal. App. 4th 992 found a similarly worded version of section

368, subdivision (d) ineligible for Proposition 47 relief. (Id. at pp. 998−999.)3 The court




                                              7
relied on the fact that section 368, former subdivision (d) was not listed in section

1170.18 or otherwise amended by Proposition 47. (Bush, supra, at pp. 1004−1005.)

       Supreme Court decisions after Bush, supra, 245 Cal. App. 4th 992 challenge its

reasoning. As the People concede, Page rejects Bush's main reasons for finding the

offense ineligible. The statute in Page was neither listed in section 1170.18 nor was

amended by Proposition 47. The court nevertheless deemed it potentially eligible via

Proposition 47's new petty theft statute, section 490.2. (Page, supra, 3 Cal.5th at

p. 1187.) Romanowski likewise found a conviction under section 484e eligible for

resentencing under section 490.2 even though section 484e was neither listed in section

1170.18 nor amended by Proposition 47. (Romanowski, supra, 2 Cal.5th at p. 906; see

People v. Martinez (2018) 4 Cal.5th 647, 652 ["the mere fact that [Health & Safety Code]

section 11379 is not enumerated in Penal Code section 1170.18(a) is not fatal to

Martinez's petition"].)

       In other words, although Bush considered the same offense at issue here and found

the offense ineligible, later cases shift the focus of our inquiry.4 After Romanowski and



3      The defendant in Bush committed offenses between October 2000 and January
2002. (Bush, supra, 245 Cal.App.4th at p. 998.) During that period, section 368,
subdivision (d) only referred to theft or embezzlement from an elder victim and did not
reference forgery, fraud, or identity theft under section 530.5. (§ 368, former subd. (d),
added by Stats. 1998, ch. 936, § 7.5.)

4      The People argue Bush, supra, 245 Cal. App. 4th 992 remains good law because
Page, supra, 3 Cal.5th 1175 does not address its reasoning as to Proposition 47's
amendment to section 666. We do not draw the same inference as Bush as to that
amendment. Section 666 codifies the offense of petty theft with a prior theft-related
conviction. Proposition 47 eliminated that crime as to most persons (People v. Diaz
                                              8
Page, the question before us is whether Soto's conviction under section 368, subdivision

(d) may qualify for resentencing under Proposition 47 via section 490.2, the new petty

theft statute. That statute provides, in relevant part:

           "Notwithstanding Section 487 or any other provision of law defining
           grand theft, obtaining any property by theft where the value of the
           money, labor, real or personal property taken does not exceed nine
           hundred fifty dollars ($950) shall be considered petty theft and shall
           be punished as a misdemeanor . . . ."

       Section 490.2 sought to eliminate provisions that "carved out separate categories

of grand theft based on the type of property stolen, with either a lower value threshold or

no value threshold at all." (Romanowski, supra, 2 Cal.5th at p. 908.) Section 487 defined

as grand theft the theft of "more than $950 worth of anything; more than $250 worth of

the crops or critters listed in subdivision (b); anything at all from the victim's person; or

any cars or guns." (Romanowski, supra at p. 907.) By inserting a $950 threshold,

Proposition 47 ensured that "such crimes would no longer be charged as grand theft

solely because of the property involved." (Id. at p. 908.) Proposition 47 had its sights on

both the grand theft offenses listed in section 487 and those offenses that were elsewhere

defined as grand theft. That was apparent from section 490.2's clause, "[n]otwithstanding

Section 487 or any other provision of law defining grand theft." (Romanowski, supra, at

p. 907, citing § 490.2, subd. (a).)

(2015) 238 Cal. App. 4th 1323, 1330) but expanded it to persons with "a conviction
pursuant to subdivision (d) or (e) of Section 368." (Compare § 666, subd. (b) with § 666,
former subd. (b)(1), added by Stats. 2013, ch. 782, § 1.) Section 666 pertains only to a
subsequent petty theft conviction and says nothing as to whether an initial elder theft
offense is misdemeanor petty theft. Section 490.2 makes no mention of section 368
among the categories of ineligible defendants. We therefore draw no inference from the
amendment to section 666.
                                               9
       Romanowski considered whether a conviction under section 484e, subdivision (d)

qualified for resentencing via section 490.2. (Romanowski, supra, 2 Cal.5th. at p. 908.)

Section 484e, subdivision (d) provides:

          "Every person who acquires or retains possession of access card
          account information with respect to an access card validly issued to
          another person, without the cardholder's or issuer's consent, with the
          intent to use it fraudulently, is guilty of grand theft."

Because the statute explicitly defined theft of access card information as grand theft, the

court readily found that the statute fell within section 490.2. (Romanowski, supra, at

p. 908.) That section 484e resided in the "Larceny" chapter of the Penal Code and

proscribed conduct that sounded in theft, further indicated "that theft of access card

information is a theft crime." (Romanowski, supra, at pp. 908−909.)

       Although the court agreed that theft of access card information differed in some

respects from other forms of theft, "Proposition 47 broadly reduced punishment for

'obtaining any property by theft' where the value of the stolen information is less than

$950." (Romanowski, supra, 2 Cal.5th at p. 906, citing § 490.2, subd. (a).) Thus, a

defendant convicted of stealing access card information could seek resentencing under

Proposition 47 if the market value of the stolen information (considering possible illicit

sales) was below the $950 threshold in section 490.2. (Ibid.)

       Page addressed whether Proposition 47 applied to a conviction under Vehicle

Code section 10851, a statute that encompasses both theft and nontheft offenses (e.g.,

joyriding). Citing Romanowski the court concluded it could. "By its terms, Proposition




                                             10
47's new petty theft provision, section 490.2 covers the theft form of the Vehicle Code

section 10851 offense." (Page, supra, 3 Cal.5th at pp. 1182−1183, italics added.)

       As previously noted, Page rejected the argument that the failure to list Vehicle

Code section 10851 within Penal Code sections 1170.18 or 490.2 precluded eligibility.

(Page, supra, 3 Cal.5th at pp. 1184−1186.) Section 490.2's "central ameliorative

provision . . . mandates that 'obtaining any property [worth $950 or less] by theft . . . shall

be considered petty theft and shall be punished as a misdemeanor.' " (Page, supra, at

p. 1186.) Therefore, "obtaining an automobile worth $950 or less by theft constitutes

petty theft under section 490.2 and is punishable only as a misdemeanor, regardless of

the statutory section under which the theft was charged." (Page, supra, at p. 1187, italics

added.)

       Following Page, a statute's placement does not determine Proposition 47

eligibility—indeed, the statute in Page was not even located in the Penal Code. Although

the relevant statute did not expressly define the offense as theft, Page focused on the

conduct it criminalized and noted it "includes theft of a vehicle." (Page, supra, 3 Cal.5th

at p. 1186.) The theft form of the offense was therefore eligible for resentencing to the

extent the car was worth $950 or less.

       It is important to remember that Page involved vehicle theft, which has at all times

been defined as grand theft. (§ 487, subd. (d)(1) ["Grand theft is committed . . . [w]hen

the property taken is . . . an automobile"].) Page acknowledged as much, noting that "to

the extent vehicle theft is punished as a felony under section 10851, it is, in effect, a form

of grand, rather than petty, theft." (Page, supra, 3 Cal.5th at p. 1186.) As Page makes

                                              11
clear, Proposition 47 is not limited to the universe of offenses previously designated as

grand theft. (Ibid.) But the case itself does not address whether a crime that is not

defined as grand theft and requires additional elements beyond the theft itself may

qualify for resentencing under the new petty theft statute.

       Romanowski and Page consider whether stealing a particular type of property

(access card information or a vehicle) could constitute petty theft. Both cases involve

crimes that were previously classified as grand theft. Thus, neither had occasion to

consider Proposition 47 eligibility for what we will call a pure "theft-plus" offense, i.e.,

one that is not identified as grand theft and requires additional necessary elements

beyond the theft itself. Nothing in Romanowski or Page suggests that section 490.2

extends to any course of conduct that happens to include obtaining property by theft

worth less than $950. As a matter of first impression, we conclude it does not.

       A different conclusion would lead to absurd results. "Robbery is the felonious

taking of personal property in the possession of another, from his person or immediate

presence, and against his will, accomplished by means of force or fear." (§ 211.) Theft is

a lesser included offense of robbery. (People v. Bradford (1997) 14 Cal. 4th 1005, 1055;

People v. Ortega (1998) 19 Cal. 4th 686, 699.) A robber might take property by larceny

worth less than $950. (See People v. Williams (2013) 57 Cal. 4th 776 [robbery requires

theft by larceny].) An over-expansive reading of Romanowski and Page might construe

that "theft-plus" offense as petty theft under section 490.2. Such a construction would

thwart Proposition 47's objective to reduce sentences for nonviolent crimes while shifting

spending toward more serious offenses. (Romanowski, supra, 2 Cal.5th at p. 907.)

                                              12
       People v. Segura (2015) 239 Cal. App. 4th 1282 (Segura) is helpful. A defendant

convicted of conspiracy (§ 182) argued he was eligible for resentencing because he

conspired with his codefendants to commit a theft. The court disagreed.5 Applying

Proposition 47 to theft but not conspiracy to commit theft did not lead to an absurd result:

conspiracy crimes "present a greater evil than crimes committed by an individual,"

warranting different treatment. (Segura, supra, at p. 1284.)

       Soto was convicted under section 368, subdivision (d). (§ 368, former subd. (d),

added by Stats. 2004, ch. 893, § 1.) That statute requires an underlying theft,

embezzlement, forgery, fraud, or identity theft under section 530.5. (Ibid.) In pleading

guilty, Soto admitted he

          "unlawfully violated PC 530.5 with respect to the personal
          identifying information of an elder knowing that the victim was an
          elder & the property obtained was of a value exceeding $400.00."

Section 530.5, subdivision (a) in turn provides:

          "Every person who willfully obtains personal identifying
          information, as defined in subdivision (b) of Section 530.55, of
          another person, and uses that information for any unlawful purpose,
          including to obtain, or attempt to obtain, credit, goods, services, real
          property, or medical information without the consent of that person,
          is guilty of a public offense, and upon conviction therefor, shall be
          punished by a fine, by imprisonment in a county jail not to exceed
          one year, or by both a fine and imprisonment, or by imprisonment
          pursuant to subdivision (h) of Section 1170."




5      Segura, supra, 239 Cal. App. 4th 1282 rejected eligibility in part on grounds
rejected in Page. (Page, supra, 3 Cal.5th at pp. 1184−1185 [failure to list the offense in
section 1170.18 did not preclude eligibility].) We disregard that portion of the opinion.
                                             13
       Courts have grappled with whether a violation of section 530.5, subdivision (a)

can qualify for relief under Proposition 47 where the defendant obtains personal

identifying information of another and uses it to obtain property with a value of less than

$950. (Compare People v. Sanders (2018) 22 Cal.App.5th 397 with People v. Jimenez

(May 8, 2018, No. B283858) ___ Cal.App.5th ___ [2018 Cal.App. Lexis 410] (relying on

People v. Gonzales (2017) 2 Cal.5th 858 (Gonzales)).) Even if we assume that Soto's

conviction was based on an underlying theft offense, this does not resolve the question of

eligibility for relief under Proposition 47 because a violation of section 368, subdivision

(d) requires additional necessary elements. The victim must be an "elder or a dependent

adult," and there must be a finding that the defendant knew or reasonably should have

known that fact. (§ 368, former subd. (d), added by Stats. 2004, ch. 893, § 1.) These

additional elements render Soto's offense a "theft-plus" offense much in the same way as

robbery or conspiracy to commit theft and place his conviction outside the scope of

section 490.2.

       Romanowski and Page do not compel a different result. Both involved conduct

that was previously designated as grand theft. Although Page instructs that this label is

not dispositive, the case did not involve a "theft-plus" offense. A violation of section

368, subdivision (d) is neither defined as grand theft nor encompasses conduct that entails

theft and nothing more. As a result, we conclude the crime does not fall within the scope

of section 490.2, subdivision (a) even if the amount obtained is under $950.

       We acknowledge that Soto's conduct is similar in some ways to the conduct at

issue in Gonzales and Romanowski. Soto used his grandmother's personal identifying

                                             14
information to obtain a credit card, which he then used to make unauthorized purchases.

Gonzales stole his grandmother's checkbook and cashed two unauthorized checks at a

bank. (Gonzales, supra, 2 Cal.5th at p. 862.) Romanowski stole access card account

information (such as credit and debit card information) without the cardholder's or

issuer's consent with the intent to use it fraudulently. (Romanowski, supra, 2 Cal.5th at

pp. 905−906; § 484e, subd. (d).) Gonzales and Romanowski were entitled to Proposition

47 relief. We conclude today that Soto is not.

       Despite the parallels, there is a critical difference. Soto was charged with an

aggravated form of theft—theft from an elder victim.6 We see no way to interpret

section 490.2 to cover Soto's conviction without converting every "theft-plus" offense

involving less than $950 into petty theft. Absent further guidance from the Supreme

Court, we are hesitant given our role as an intermediate appellate court to take this

expansive view.7




6      Despite the facial similarities—both Gonzales, supra, 2 Cal.5th 858, and this case
involve grandmothers as victims—we have no way of knowing whether Gonzales's
grandmother would have qualified as an elder victim within the meaning of section 368,
subdivision (g).

7       We do not address the People's claim that section 368 provides special protection
for elder adults. Romanowski rejected a similar contention that section 484e was
ineligible for resentencing because it sought to protect consumers. (Romanowski, supra,
2 Cal.5th at p. 913.) But the statutory purpose is arguably explicit in the elder abuse
statute in a way that it was not in Romanowski. (§ 368, former subd. (a), added by Stats.
2004, ch. 893, § 1 ["The Legislature finds and declares that crimes against elders and
dependent adults are deserving of special consideration and protection, not unlike the
special protections provided for minor children . . . ."].)
                                             15
                              DISPOSITION

     The order is affirmed.




                                            DATO, J.

WE CONCUR:



HUFFMAN, Acting P. J.



NARES, J.




                                  16